Case: 17-11087      Document: 00514466845         Page: 1    Date Filed: 05/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-11087                             May 10, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ESTRADA-CORRALES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-62-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jose Estrada-Corrales challenges the 46-month sentence imposed
following his guilty plea conviction for illegal reentry. He contends that his
sentence is procedurally unreasonable because the district court did not
adequately explain its reasons for rejecting his arguments for a sentence at the
low end of the applicable 37-to-46-month guidelines range of imprisonment.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11087     Document: 00514466845     Page: 2   Date Filed: 05/10/2018


                                  No. 17-11087

      Because Estrada-Corrales did not object to the sufficiency of the district
court’s reasons for the sentence it imposed, our review is for plain error. See
United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). For
sentences within the guidelines range, little explanation is necessary; however,
when parties present nonfrivolous or legitimate reasons for imposing a
different sentence, “the judge will normally go further and explain why he has
rejected those arguments.” Rita v. United States, 551 U.S. 338, 356-57 (2007).
      Here, the district court did not plainly err with respect to the sufficiency
of its explanation for the sentence it imposed. The record reflects that the court
considered Estrada-Corrales’s arguments for a sentence at the low end of the
guidelines range, including that he essentially grew up in the United States
and that his longest prior criminal sentence was one year, and it considered
his request that the sentence be ordered to run concurrently with his pending
state case. When imposing the 46-month sentence, the court expressly noted
that it had taken into account “all of the fact[s] and circumstances,” including
Estrada-Corrales’s admitted-to conduct, and the court stated its belief that the
sentence was “sufficient, but not greater than necessary, to comply with the
statutory purposes . . . of sentencing.” Thus, the record reflects that the court
considered all the evidence and arguments but simply found the circumstances
insufficient to warrant a lesser sentence in light of the Guidelines and the 18
U.S.C. § 3553(a) factors. See Rita, 551 U.S. at 358-59. The district court’s
failure to give additional reasons does not constitute plain error. In addition,
to show that the purported failure to give adequate reasons affected his
substantial rights, Estrada-Corrales must show that it affected the outcome,
i.e., that further explanation would have resulted in a lesser sentence. See
United States v. Martinez, 872 F.3d 293, 303 (5th Cir. 2017); Mondragon-
Santiago, 564 F.3d at 364-65. He makes no such showing.
      AFFIRMED.

                                        2